DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17361759 filed on 06/29/2021. Claims 1-11 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. CN202010615060.X, filed in China on 06/30/2020, has been received.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show what the components are connected to in Figs. 3 and 4. See modified Figs. 3 and 4 with “?” below for more detail.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    725
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    652
    690
    media_image2.png
    Greyscale


Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bai (WO2021115458A1).
Regarding claim 8, Bai teaches a light-emitting scanning signal drive circuit (Bai, English translation page 14, 7th paragraph, circuit structure of the scanning and light-emitting driving circuit), comprising a second voltage signal line (Bai, Figs. 11, 13, 15 and 17, VDD) and an enable signal generation circuit (Bai, Figs. 11, 13, 15 and 17, the second control circuit 12 and light-emitting output circuit 13 with output Eout; Bai, English translation page 16, 10th paragraph, EM is light-emitting signal output from terminal Eout), wherein the enable signal generation circuit comprises a pull-up point (Bai, Figs. 11, 13, 15 and 17 and English translation page 14, 1st paragraph pull-up node B) and a first transistor, the first transistor comprises a first gate, a second gate, a first electrode and a second electrode, the first gate of the first transistor is electrically connected to the second gate and operable to receive a first clock signal, the first clock signal is used to control on-off of the first transistor, the first electrode of the first transistor is electrically connected to the pull-up point, the second electrode of the first transistor is electrically connected to the second voltage signal line, and the first transistor charges the pull-up point through the second voltage signal (Bai, Figs. 11, 13, 15 and 17, and English translation page 15, 1st paragraph, transistor M2 is a double-gate transistor where both gates are connected to clock CK3 and when enabled, transmit power from VDD to node B).
Regarding claim 9, Bai teaches the limitations of the parent claim 8 and further teaches a first voltage signal line (Bai, Figs. 11, 13, 15 and 17, VSS) and a regulation circuit (Bai, Figs. 11, 13, 15 and 17, reset circuit 18), wherein the enable signal generation circuit is electrically connected to the first voltage signal line; the enable signal generation circuit further comprises a pull-down point and an output terminal (Bai, Figs. 11, 13, 15 and 17, the second control circuit 12 and light-emitting output circuit 13 with output Eout; Bai, English translation page 16, 10th paragraph, EM is light-emitting signal output from terminal Eout; Bai, English translation page 14, 1st paragraph pull-down node C), the pull-up point is electrically connected to the regulation circuit, the pull-down point is electrically connected to the regulation circuit, the regulation circuit is electrically connected to the second voltage signal line (Bai, Figs. 11, 13, 15 and 17, reset circuit 18 is connected to pull-up node B, pull-down node C and VDD respectively), and the enable signal generation circuit generates a high-potential enable signal under a load of the first voltage signal line and the second voltage signal line and outputs the enable signal via the output terminal (Bai, Figs. 12, 14, 16 and 18, EM(n) with high-potential is output during the operation of the circuit and the circuit is operated under the power of first reference voltage VDD and second reference voltage VSS), wherein a voltage value of the second voltage signal line is greater than that of the first voltage signal line (Bai, English translation page 16, 8th paragraph, first reference voltage is a high voltage, the second reference voltage is a low voltage).
Regarding claim 10, Bai teaches the limitations of the parent claim 9 and further teaches the first voltage signal line and the second voltage signal line are both located in the inside of the light-emitting scanning signal drive circuit (Bai, Figs. 11, 13, 15 and 17, connection to VDD and VSS are made inside the circuit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (WO2021115458A1) in view of Zhang et al. (US Patent Pub. No. 2010/0079081 A1)
Regarding claim 1, a light-emitting scanning signal drive circuit for a display panel (Bai, Fig. 1, display panel DP; Bai, English translation page 14, 7th paragraph, circuit structure of the scanning and light-emitting driving circuit), wherein the light-emitting scanning signal drive circuit comprises: an enable signal generation circuit (Bai, Figs. 11, 13, 15 and 17, the second control circuit 12 and light-emitting output circuit 13 with output Eout; Bai, English translation page 16, 10th paragraph, EM is light-emitting signal output from terminal Eout) and a regulation circuit (Bai, Figs. 11, 13, 15 and 17, reset circuit 18), the enable signal generation circuit receives a first voltage signal (Bai, Figs. 11, 13, 15 and 17, VSS) and comprises a pull-up point (Bai, Figs. 11, 13, 15 and 17 and English translation page 14, 1st paragraph pull-up node B), a pull-down point (Bai, English translation page 14, 1st paragraph pull-down node C) and an output terminal (Bai, Figs. 11, 13, 15 and 17, the second control circuit 12 and light-emitting output circuit 13 with output Eout; Bai, English translation page 16, 10th paragraph, EM is light-emitting signal output from terminal Eout; Bai, English translation page 14, 1st paragraph pull-down node C), the pull-up point is electrically connected to the regulation circuit, the pull-down point is electrically connected to the regulation circuit, the regulation circuit is operable to receive a second voltage signal and input the second voltage signal to the enable signal generation circuit (Bai, Figs. 11, 13, 15 and 17, reset circuit 18 is connected to pull-up node B and pull-down node C and transmit VDD to light-emitting output circuit 13 through transistor M10), and the enable signal generation circuit generates a high-potential enable signal based on the first voltage signal and the second voltage signal and outputs the high-potential enable signal via the output terminal (Bai, Figs. 12, 14, 16 and 18, EM(n) with high-potential is output during the operation of the circuit and the circuit is operated under the power of first reference voltage VDD and second reference voltage VSS), wherein a voltage value of the second voltage signal is greater than that of the first voltage signal (Bai, English translation page 16, 8th paragraph, first reference voltage is a high voltage, the second reference voltage is a low voltage).
Bai does not seem to explicitly teach a voltage signal generation circuit is operable to generate a first voltage signal and a second voltage signal.
However, in a related art of controlling a display with light-emitting element/LED (Bai, English translation page 13 13th-14th paragraph OLED; Zhang, [0002], LED), Zhang teaches that LED requires the conversion of voltage from an AC level to DC level to be properly driven (Zhang, [0003]), which serves as a voltage signal generation circuit is operable to generate a first voltage signal and a second voltage signal (Zhang, [0003], VDD and ground).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the voltage signal generation circuit as suggested by Zhang in the display of Bai. The suggestion/motivation would have been in order to provide the proper voltages to operate the LED of the display (Zhang, [0003]). 
Regarding claim 2, Bai in view of Zhang teaches the limitations of the parent claim 1 and further teaches the enable signal generation circuit comprises a first transistor, the first transistor comprises a first gate, a second gate, a first electrode and a second electrode, the first gate of the first transistor is electrically connected to the second gate of the first transistor and operable to receive a first clock signal, the first clock signal is used to control on-off of the first transistor, the first electrode of the first transistor is electrically connected to the pull-up point, the second electrode of the first transistor is operable to receive the second voltage signal, and the first transistor charges the pull-up point through the second voltage signal (Bai, Figs. 11, 13, 15 and 17, and English translation page 15, 1st paragraph, transistor M2 is a double-gate transistor where both gates are connected to clock CK3 and when enabled, transmit power from VDD to node B).
Regarding claim 11, Bai teaches a display panel (Bai, Fig. 1, display panel DP), comprising a light-emitting scanning signal drive circuit (Bai, English translation page 14, 7th paragraph, circuit structure of the scanning and light-emitting driving circuit), for a display panel, wherein the light-emitting scanning signal drive circuit comprises: an enable signal generation circuit (Bai, Figs. 11, 13, 15 and 17, the second control circuit 12 and light-emitting output circuit 13 with output Eout; Bai, English translation page 16, 10th paragraph, EM is light-emitting signal output from terminal Eout) and a regulation circuit (Bai, Figs. 11, 13, 15 and 17, reset circuit 18), the enable signal generation circuit receives a first voltage signal (Bai, Figs. 11, 13, 15 and 17, VSS) and comprises a pull-up point (Bai, Figs. 11, 13, 15 and 17 and English translation page 14, 1st paragraph pull-up node B), a pull-down point (Bai, English translation page 14, 1st paragraph pull-down node C) and an output terminal (Bai, Figs. 11, 13, 15 and 17, the second control circuit 12 and light-emitting output circuit 13 with output Eout; Bai, English translation page 16, 10th paragraph, EM is light-emitting signal output from terminal Eout; Bai, English translation page 14, 1st paragraph pull-down node C), the pull-up point is electrically connected to the regulation circuit, the pull-down point is electrically connected to the regulation circuit, the regulation circuit is operable to receive a second voltage signal and input the second voltage signal to the enable signal generation circuit (Bai, Figs. 11, 13, 15 and 17, reset circuit 18 is connected to pull-up node B and pull-down node C and transmit VDD to light-emitting output circuit 13 through transistor M10), and the enable signal generation circuit generates a high-potential enable signal based on the first voltage signal and the second voltage signal and outputs the high-potential enable signal via the output terminal (Bai, Figs. 12, 14, 16 and 18, EM(n) with high-potential is output during the operation of the circuit and the circuit is operated under the power of first reference voltage VDD and second reference voltage VSS), wherein a voltage value of the second voltage signal is greater than that of the first voltage signal (Bai, English translation page 16, 8th paragraph, first reference voltage is a high voltage, the second reference voltage is a low voltage).
Bai does not seem to explicitly teach a voltage signal generation circuit is operable to generate a first voltage signal and a second voltage signal.
However, in a related art of controlling a display with light-emitting element/LED (Bai, English translation page 13 13th-14th paragraph OLED; Zhang, [0002], LED), Zhang teaches that LED requires the conversion of voltage from an AC level to DC level to be properly driven (Zhang, [0003]), which serves as a voltage signal generation circuit is operable to generate a first voltage signal and a second voltage signal (Zhang, [0003], VDD and ground).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the voltage signal generation circuit as suggested by Zhang in the display of Bai. The suggestion/motivation would have been in order to provide the proper voltages to operate the LED of the display (Zhang, [0003]).
Regarding claim 12, Bai in view of Zhang teaches the limitations of the parent claim 11 and further teaches a pixel circuit (Bai, Fig. 8, pixel P), wherein the pixel circuit comprises a light-emitting unit (Bai, Fig. 8, OLED) and a driving unit (Bai, Fig. 8, pixel transistor T1), and the pixel circuit receives the enable signal output from the enable signal generation circuit of the light-emitting scanning signal drive circuit, and the driving unit drives the light-emitting unit to emit light based on the enable signal (Bai, Figs. 8 and 9, EM[n]).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the detailed structures and interconnections of the regulation circuit and the enable signal generation circuit in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2011/0150169 A1 to Lin et al. discloses a similar invention as recited, specifically the use of dual-gate transistor to generate enable signal, see [0009] and Fig. 1.
U.S. Patent Publication No. 2019/0066616 A1 to Zeng discloses a similar invention as recited, specifically the use of dual-gate transistor to reduce current leakage, see [0004]-[0008] and Fig. 3.
U.S. Patent Publication No. 2019/0304382 A1 to Gao et al. discloses a similar invention as recited, specifically the use of dual-gate transistor to generate enable signal, see Fig. 4, M1 and M2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693